IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


DENNIS A. REID,                       :
                                      :
               Plaintiff,             :
                                      :
         v.                           :    C.A. No. 2874-VCN
                                      :
VINCENZO DAVIDE SINISCALCHI,          :
GIORGIO CAPRA, ALENIA SPAZIO,         :
ALCATEL ALENIA SPACE ITALIA           :
SpA (f/k/a ALENIA SPAZIO) and         :
FINMECCANICA SpA,                     :
                                      :
               Defendants,            :
                                      :
              and                     :
                                      :
USRT HOLDINGS, L.L.C. and U.S.        :
RUSSIAN TELECOMMUNICATIONS,           :
L.L.C.,                               :
                                      :
               Nominal Defendants.    :




                      MEMORANDUM OPINION



                     Date Submitted: June 12, 2014
                    Date Decided: November 20, 2014
David W. deBruin, Esquire of The deBruin Firm LLC, Wilmington, Delaware;
Derek Y. Brandt, Esquire of Simmons Browder Gianaris Angelides & Barnerd
LLC, Alton, Illinois; and Thomas I. Sheridan, III, Esquire, Andrea Bierstein,
Esquire, and Paul J. Hanly, Jr., Esquire of Hanly Conroy Bierstein Sheridan Fisher
& Hayes, LLP, New York, New York, Attorneys for Plaintiff.

Allen M. Terrell, Esquire, Lisa M. Morris, Esquire, and Rachel E. Horn, Esquire of
Richards, Layton & Finger, P.A., Wilmington, Delaware; and Paul J. Vincenti,
Esquire, John V. Vincenti, Esquire, and Elyse C. Pillitteri, Esquire of Vincenti &
Vincenti, P.C., New York, New York, Attorneys for Defendants Alenia Spazio,
Alcatel Alenia Space Italia, S.p.A. and Finmeccanica, S.p.A.




NOBLE, Vice Chancellor
      Alenia Spazio, Alcatel Alenia Space Italia, S.p.A., and Finmeccanica, S.p.A

(collectively referred to as “the Entity Defendants” or “Finmeccanica”1) have

moved, pursuant to Court of Chancery Rule 12(b)(2) for lack of personal

jurisdiction, and 6 Del. C. § 18-1002 for lack of standing, to dismiss Plaintiff

Dennis A. Reid’s (“Reid” or the “Plaintiff”) complaint (the “Complaint”). Plaintiff

alleges that the Entity Defendants participated in a conspiracy in which a co-

conspirator committed an act in Delaware subject to the long-arm statute.

According to Plaintiff, the co-conspirator’s actions should be imputed to the Entity

Defendants under the conspiracy theory of jurisdiction, establishing a basis for

personal jurisdiction in Delaware.

                                I. INTRODUCTION

A. Plaintiff’s Substantive Allegations

      On April 9, 2007, Reid filed the Complaint against the Entity Defendants, as

well as Vincenzo Davide Siniscalchi (“Siniscalchi”) and Giorgio Capra (“Capra”).

Reid brought direct claims and derivative ones on behalf of Nominal Defendants

U.S. Russian Telecommunications, L.L.C. (“USRT”) and USRT Holdings, L.L.C.

(“USRT Holdings”), both Delaware limited liability companies. The Complaint

includes causes of action for breach of contract, breach of fiduciary duty,

1
 Alcatel Alenia Space Italia S.p.A. is an Italian business entity that is the successor to
Alenia Spazio. At all times relevant to this action, Alenia Spazio was a division of
Finmeccanica, S.p.A. The three are collectively referred to as “Finmeccanica” when
doing so helps narrate the facts and issues.
                                            1
conversion, civil conspiracy, tortious interference, and tortious interference with

business relations. Reid bases standing for his derivative claims on his 10%

interest in USRT Holdings, which wholly owns USRT.

      In the Complaint, Reid describes a conspiracy among the Entity Defendants,

Siniscalchi, and Capra to breach a joint venture agreement between Finmeccanica

and USRT. Reid alleges that the conspirators divested USRT of its share of the

joint venture’s proceeds, misappropriated its assets, and usurped its corporate

opportunities.

B. Background2

      By the 1990s, various Russian satellites were becoming obsolete, but Russia

lacked the funds to modernize them.         Because of its inability to replace the

satellites with new equipment, Russia was at risk of losing commercially valuable

geosynchronous orbital slots, which are assigned by an international commission.

Dr. Valery Aksamentov (“Aksamentov”), a Russian space scientist living and

working in the United States, learned of Russia’s situation through his brother and

a friend who worked at the Russian Satellite Communications Company

2
  This Court has previously described Reid’s substantive allegations and this dispute’s
procedural history. See Reid v. Siniscalchi, 2011 WL 378795, at *1-3 (Del. Ch. Jan. 31,
2011); Reid v. Siniscalchi, 2008 WL 821535, at *1-4 (Del. Ch. Mar. 27, 2008), rev’d sub
nom. Reid v. Spazio, 970 A.2d 176 (Del. 2009). The factual summary in this
memorandum opinion is based on the current record as developed through jurisdictional
discovery. Exhibits submitted by the Entity Defendants attached to the Affidavit of
Paul J. Vincenti, Mar. 12, 2014, are cited as “DX_.” Exhibits submitted by Reid attached
to the Affidavit of Thomas I. Sheridan, III, Apr. 24, 2014, are cited as “SX_.”
                                           2
(“RSCC”),     the   company that       allocated    and   licensed    Russian    satellite

communications frequencies.         Sensing a business opportunity, Aksamentov

worked with RSCC employees to push for Russian legislation that would allow

commercialization of the satellite slots.

      Once Russia passed the legislation, Aksamentov developed his plan to

secure state-of-the-art technology for new satellites, find Western investors to

finance the development and launching of the new satellites, allocate some of the

satellite transponders to Russia, and market the rest to commercial customers.

Aksamentov envisioned the project’s revenues being shared among Russia, the

investors, and his group. Along with some colleagues, Aksamentov formed USRT

to pursue his plan.3 Aksamentov’s personal connections allowed USRT to develop

strong relationships with RSCC and other Russian entities.

      The satellite project drew early interest from the Italian government, and

representatives of USRT met with Italian delegates in October 1997.                  Italy

informally appointed Capra, an Italian Navy officer, advisor to the Italian Ministry

of Defense, and board member of the Italian Space Agency, to serve as a liaison

between USRT and Italy.




3
  This plan, and later iterations in which USRT alleges it had a right to participate, are
referred to as the “satellite project.”
                                            3
       On November 26, 1997, Capra informed Aksamentov and RSCC that Italy

was “committed to the joint venture with USRT.”4 On December 5, Italy

reconfirmed its “firm and full commitment . . . to provide full financing as a joint-

venture partner of USRT . . . .”5 A month later, Italy brought Finmeccanica, an

Italian state-controlled entity, into the project to obtain financing.6 Due to his role

as a government representative, Capra “had a lot of relations” with Finmeccanica’s

management.7 Capra introduced USRT to Finmeccanica on December 11, 1997,

and later that month, Finmeccanica agreed to be USRT’s joint venture partner for

the satellite project.

       USRT and Finmeccanica scheduled a meeting with the Russians for

January 12, 1998. Before the meeting, USRT told Finmeccanica that the parties

must prepare “all documentation required to reconfirm our commitment to the joint

program.”8 On December 31, 1997, Capra sent Finmeccanica a draft letter with an

attached note explaining, “the words have been carefully chosen, with a view to

avoiding an effective commitment.”9 Days later, Finmeccanica sent USRT a letter

acknowledging, “consequent to our meeting on December 18, 1997, and pursuant


4
  SX47.
5
  DX15.
6
  At all times relevant to the Complaint, Finmeccanica was 61% owned by an Italian
company that was wholly owned by the Italian Treasury Ministry.
7
  DX86 (Giuseppe Viriglio Dep., Sept. 11, 2002) at 192.
8
  DX36.
9
  SX10 (translated at Capra Dep., Dec. 12, 2013 (Capra Dep.) 54).
                                          4
to your letter dated December 26, 1997, we hereby confirm our attendance at the

meetings in Moscow scheduled for January 12, 1998, as your joint venture

partner.”10

      Despite Finmeccanica’s written confirmation of the joint venture,

Aksamentov informed Capra that USRT and Finmeccanica needed to execute a

formal joint venture agreement before meeting with the Russians.11           Capra

forwarded Aksamentov’s letter to Finmeccanica and expressed his belief that it

was necessary to satisfy USRT’s requests at that time.

      Subsequently, on January 12, 1998, USRT and Finmeccanica signed their

first of several memoranda of agreement (“MOA”). The parties agreed to “jointly

elaborate a business plan of the [satellite project]” and to “negotiate in good

faith.”12 The agreement identified USRT as “a company incorporated under the

laws of Delaware.” Before the MOA was signed, Finmeccanica had questioned

Aksamentov as to why USRT was necessary to the satellite project. Finmeccanica

also expressed interest in dealing with the Russians directly. However,

Aksamentov convinced Finmeccanica that USRT’s relationship with RSCC, the

Russian entity in control of the orbital slots, was very valuable. USRT had already




10
   DX23.
11
   SX41.
12
   DX24 ¶¶ 3, 5.
                                         5
entered into a joint venture arrangement with RSCC and RSCC wanted to work

with USRT.13

      Once the MOA was signed, Finmeccanica and USRT attended meetings in

Moscow.     After these meetings, on January 19, 1998, Siniscalchi forwarded

questions from the Italian government to USRT. The questions sought information

regarding USRT’s structure, business, and relationship to the Russian government.

The final question was: “What is the commercial value of what USRT brings to the

joint venture?”14 USRT responded to these questions by sending information

about the satellite project to Capra, and that information was subsequently used to

prepare a financing submission to the Italian government.

      On January 23, Finmeccanica sent USRT a letter indicating its

understanding that although it was “more than willing to become USRT [sic]

partner in [the satellite business],” a joint venture would not actually be formed

until several conditions precedent were met.15 This sentiment appeared to hedge

against Finmeccanica’s earlier acknowledgements that it and USRT were already

joint venture partners.

      On January 25, Capra wrote to Finmeccanica, exclaiming, “I’m convinced

that any unilateral action by [Finmeccanica] not agreed upon with the Russians and


13
   SX2 (Aksamentov Aff., Nov. 9, 2007 (Aksamentov 2007 Aff.)) ¶¶ 13-14.
14
   DX52.
15
   DX82.
                                         6
the Americans might seriously harm the program and presumably cancel it!”16

Within a week of Capra’s warning, Finmeccanica’s representatives met unilaterally

with the Russians to discuss the satellite business.17 This meeting occurred while

other representatives of Finmeccanica met with USRT’s representatives in Texas

to sign a revised MOA, reconfirming their commitment to the joint venture. The

new MOA acknowledged “that USRT may be reorganized as a new Delaware

entity based on further discussions.”18

      Throughout early 1998, Finmeccanica continued communicating unilaterally

with the Russian entities to which USRT had introduced it. Finmeccanica sought

to “develop a long term cooperation program” with the Russians with “the first

short term opportunity of such nature . . . represented by the . . . Gorizont Satellite

Replacement Program.”19 The Gorizont Program was the satellite project in which

USRT had an interest.20

      During the spring of 1998, RSCC transferred control of the Russian satellite

slots to another Russian company, InSpace. On April 1, InSpace invited USRT,

through Aksamentov, along with its “industrial partner [Finmeccanica],” to Russia

16
   SX23 (translated at Capra Dep. 80).
17
   SX26. Reid and Finmeccanica offer conflicting interpretations of this meeting’s scope.
The meeting’s program states the agenda in very general terms. Apparently,
Finmeccanica gave a presentation regarding its business, and opinions were exchanged
on the use of satellite navigation systems.
18
   DX25 ¶ 6.
19
   SX17.
20
   See DX 27 ¶ 1.
                                           7
in order to discuss the satellite project.21 On April 6, USRT and InSpace entered

into a nondisclosure agreement, which provided, “Each party agrees that it will not

circumvent the other party and attempt to do, or actually do, business with the

contacts and sources of the other party unless otherwise agreed in writing by the

parties.”22

       On April 7, Finmeccanica suggested that it might deal directly with

InSpace.23 However, Aksamentov informed it of the non-circumvent provision in

USRT and InSpace’s agreement.         The next day, Finmeccanica, USRT, and

InSpace, formed a joint venture to exploit the satellite slots. InSpace was to

receive forty percent of the project’s revenues, with Finmeccanica and USRT

splitting the rest.

       After this three-way agreement was signed, USRT informed Finmeccanica

that until the two executed a new bilateral MOA, “all meetings with the

appropriate Russian parties [would] be indefinitely postponed.” 24 Capra reiterated

to Finmeccanica that without a new MOA, “the Moscow meetings planned for

May 11 to 16 might be jeopardized.”25 In response, the parties signed a new MOA

on May 12, 1998, providing in part that “any action towards third parties shall be


21
   SX21.
22
   SX33 ¶ 2.
23
   Aksamentov 2007 Aff. ¶ 25.
24
   SX35.
25
   DX46.
                                        8
previously agreed upon between the parties and neither [party] shall undertake any

action which could adversely affect the implementation of their joint business.”26

This MOA remained in effect until Finmeccanica eventually canceled it on

December 20, 1999.27

       Throughout the summer and fall of 1998, Finmeccanica was unable to obtain

the financing required for the satellite project, and late that year, Capra and

Siniscalchi supposedly told USRT that the Italian government would only approve

the deal if USRT were entirely Italian-owned. On August 30, 1998, Siniscalchi

informed USRT that “there is going to be no deal . . . unless control of USRT is

also fully transferred.”28

       Then, on September 13, Siniscalchi wrote to Aksamentov informing him

that “[e]ffective immediately . . . Capra and . . . Siniscalchi withdraw and cancel

any proposal to purchase 100% of USRT.”29 However, days later, Capra wrote to

USRT’s lawyer regarding the “[a]cquisition of 100% of the membership interests

in USRT.”30

26
   DX27 ¶ 6. This MOA superseded all previous written agreements between the parties.
It “set forth the principles of agreement between [Finmeccanica and USRT] for the
[initial stage of the satellite project], in particular for what concerns the structure of the
joint venture for its implementation . . . .” Id. ¶ 2. The parties agreed “to pursue jointly
the [satellite project],” and to negotiate the terms of a final agreement in good faith. Id.
¶¶ 5-6.
27
   DX79.
28
   SX49.
29
   SX50.
30
   SX56.
                                              9
      At Capra’s request, Siniscalchi formed USRT Holdings in Delaware on

October 6, 1998, with Capra initially the company’s sole member.                   USRT

Holdings purchased all membership interests in USRT (the “Acquisition”) in

exchange for $300 million in revenue participation rights that would have been

valuable if USRT had been able to consummate the joint venture project. At

USRT, Capra became the chief executive officer, Siniscalchi the chief operating

officer, Jon L. Reed (“Reed”) the president, and Reid the chief financial officer.

The day after USRT Holdings’s formation in Delaware, Capra granted Reed and

Reid each the right, valid for five years, to demand five percent membership

interests in USRT Holdings.31 After the Acquisition, Siniscalchi sent both USRT’s

and USRT Holdings’s business records to Capra in Italy.32

      Within days of the Acquisition, USRT’s lawyer sent Finmeccanica a letter

voicing a concern that an upcoming meeting between Finmeccanica and the

Russians that excluded USRT violated the May 12 MOA.33                     Finmeccanica

dismissed USRT’s concerns and confirmed its intention to meet unilaterally with

the Russians.34 Within weeks, the law firm that had sent the letter to Finmeccanica

no longer represented USRT.


31
   Reid exercised his right on June 2, 1999. Reed exercised his right as well, and at some
point transferred his interest to Reid.
32
   Siniscalchi Dep., Aug. 22, 2013 (Siniscalchi 2013 Dep.) 263-65.
33
   SX9.
34
   SX15.
                                           10
      On November 19, 1998, Finmeccanica applied for financing from the Italian

government for its three-way joint venture with USRT and InSpace.                 The

application did not mention that USRT was owned by Capra. Three months later,

the Italian Ministry of Industry, Commerce and Handicraft issued a written

response, noting that the project did not qualify for funding under the law that

Finmeccanica had invoked in its application. Further, the law that could have

provided financing was not yet enacted. However, the government viewed the

satellite project as a “significant program” and did not rule out the possibility that

funds would be available in the foreseeable future.35

      Despite the failure to receive the desired financing, Finmeccanica continued

communicating with the Russians regarding the satellite business. On April 29,

1999, Italy adopted legislation that allowed for the funding of aerospace projects

including the satellite project.36       Within days, Reed wrote to Finmeccanica,

expressing USRT’s desire to “constructively . . . work with [Finmeccanica] in

preparing formal Joint Venture documents as well as planning technical meetings

with Russian counterparts . . . .”37         Finmeccanica was meanwhile meeting

unilaterally with the Russians and informing them, “The Italian Government has

adopted the law giving [Finmeccanica] the opportunity to cooperate with Russian


35
   DX65.
36
   DX5 (Reed Aff. Oct. 18, 2002) ¶ 11.
37
   DX76.
                                            11
companies     on     space   projects   and   providing   financial   support    for

[Finmeccanica].”38

      In May 1999, Finmeccanica allegedly attempted to bribe Reid and Reed to

accept payments in return for Finmeccanica’s exploitation of USRT’s interests in

the satellite project.   Neither Reid nor Reed accepted Finmeccanica’s offered

compensation and both told Siniscalchi that, now that Italian funding was

available, USRT should take a firm stand regarding its rights. Both Reid and Reed

were fired from their positions in August 1999.

      On October 11, 1999, Reid sent Finmeccanica’s CEO a letter in which he

held himself out as “represent[ing] the Minority Interest in USRT Holdings, L.L.C.

the sole owner of [USRT]” and alleged that Finmeccanica was attempting to

“divest USRT of its satellite interests.”39 Then, on December 20, Finmeccanica

terminated the May 12 MOA. Approximately a week later, Siniscalchi wrote to

Reid: “Consequent to a letter from . . . and upon [Finmeccanica’s] request, I hereby

order you to cease and desist from representing yourself or taking actions and

being in any way whatsoever associated with [USRT].”40

      Sometime late in 1999, a Russian company launched a satellite allegedly

financed by Finmeccanica. Reid contends that the Entity Defendants are carrying


38
   SX20.
39
   DX71.
40
   SX27.
                                         12
out USRT’s business plan without its participation, and that more satellites have

been or are planned to be launched. Reid alleges that USRT Holdings and USRT

are suffering irreparable injury as a result of the Entity Defendants’ actions.

C. Current Procedural Posture

      The Entity Defendants first moved to dismiss the Complaint, based on the

statute of limitations and laches, as well as lack of personal jurisdiction, on

June 29, 2007. The Court’s dismissal of the action on the basis of the applicable

statute of limitations and laches41 was subsequently reversed by the Supreme

Court.42 Because the Court had dismissed the Complaint on alternate grounds, the

Court had not addressed the issue of personal jurisdiction.43

      On remand, the Court refrained from deciding the personal jurisdiction

question until Plaintiff was afforded the opportunity to undertake jurisdictional

discovery in Delaware.44      While Plaintiff had previously taken jurisdictional

discovery in Texas, the Court recognized that the focus of discovery to establish

this Court’s jurisdiction over the Entity Defendants could be different.          Since




41
   Reid, 2008 WL 821535, at *12.
42
   Reid v. Spazio, 970 A.2d 176, 178 (Del. 2009).
43
   Reid, 2008 WL 821535, at *12 n.85.
44
   Transaction ID 24798161 (Letter to Counsel, dated Apr. 21, 2009).
                                          13
discovery, the Entity Defendants moved to dismiss the Complaint for lack of

personal jurisdiction and for lack of standing.45

                         II. PERSONAL JURISDICTION

A. Legal Standard for Motion to Dismiss for Lack of Personal Jurisdiction

      When a defendant moves to dismiss under Court of Chancery Rule 12(b)(2),

the plaintiff must establish a basis for the Court’s exercise of personal

jurisdiction.46 The Court may consider “pleadings, affidavits, and any discovery of

record,”47 and “draw[s] reasonable inferences in favor of the plaintiff.”48 After

jurisdictional discovery, “plaintiff must allege specific facts supporting its

position.”49 A plaintiff must (i) identify a statutory basis for jurisdiction under

Delaware’s long-arm statute, 10 Del. C. § 3104(c), and (ii) demonstrate that

subjecting the defendant to jurisdiction would comport with the Due Process

Clause of the Fourteenth Amendment.50

      Delaware’s long-arm statute provides jurisdiction over a defendant who “in

person or through an agent . . . [t]ransacts any business or performs any character
45
   The Entity Defendants added lack of standing as a basis to dismiss the Complaint after
obtaining evidence through discovery subsequent to the submission of their original
motion to dismiss.
46
   Hart Holding Co. Inc. v. Drexel Burnham Lambert Inc., 593 A.2d 535, 538-39 (Del.
Ch. 1991).
47
   Sprint Nextel Corp. v. iPCS, Inc., 2008 WL 2737409, at *5 (Del. Ch. July 14, 2008).
48
   Vichi v. Koninklijke Philips Elecs. N.V., 2009 WL 4345724, at *4 (Del. Ch. Dec. 1,
2009) (citing Sample v. Morgan, 935 A.2d 1046, 1056 (Del. Ch. 2007)).
49
    Sprint Nextel Corp., 2008 WL 2737409, at *5 (citing Medi-Tec of Egypt Corp. v.
Bausch & Lomb Surgical, 2004 WL 415251, at *2 (Del. Ch. Mar. 4, 2004)).
50
   Id.
                                           14
of work or service in the State . . . [or c]auses tortious injury in the State by an act

or omission in this State.”51     According to the conspiracy theory of personal

jurisdiction, a conspirator’s co-conspirators are treated as his agents. Therefore,

“any act by a conspirator in furtherance of the conspiracy which takes place in the

jurisdiction is attributable to the other conspirators.”52 If one co-conspirator’s

actions in advancing the conspiracy subject him to long-arm jurisdiction, then all

other conspirators are also subject to personal jurisdiction.53

      The conspiracy theory is thus not an independent jurisdictional basis, but a

way to impute a conspirator’s conduct to a co-conspirator not otherwise subject to

the Court’s jurisdiction.54 The Court employs a “narrowly and strictly construed”

five-part test to determine whether a conspiracy supports personal jurisdiction.55 A

plaintiff must present factual proof of each of five elements:

      (1) a conspiracy to defraud existed; (2) the defendant was a member
      of that conspiracy; (3) a substantial act or substantial effect in
      furtherance of the conspiracy occurred in the forum state; (4) the
      defendant knew or had reason to know of the act in the forum state or
      that acts outside the forum state would have an effect in the forum
      state; and (5) the act in, or effect on, the forum state was a direct and
      foreseeable result of the conduct in furtherance of the conspiracy.56
51
   10 Del. C. § 3104(c)(1), (c)(3).
52
   Istituto Bancario Italiano SpA v. Hunter Eng’g Co., 449 A.2d 210, 222 (Del. 1982).
53
   Id.
54
   Benihana of Tokyo, Inc. v. Benihana, Inc., 2005 WL 583828, at *6 n.16 (Del. Ch.
Feb. 4, 2005).
55
    Computer People, Inc. v. Best Int’l Gp., Inc., 1999 WL 288119, at *6 (Del. Ch.
Apr. 27, 1999).
56
   Carlton Invs. v. TLC Beatrice Int’l Hldgs., 1995 WL 694397, at *12 (Del. Ch. Nov. 21,
1995) (citing Istituto Bancario’s five-part test).
                                          15
B. Reid’s Jurisdictional Argument

         The act in Delaware on which Reid bases his argument for personal

jurisdiction is the formation of USRT Holdings.57 Siniscalchi is subject to the

long-arm statute due to his formation of USRT Holdings in Delaware as Capra’s

agent.     Capra is also subject to long-arm jurisdiction under the theory that

Siniscalchi acted as his agent. In order to impute the Delaware act to the Entity

Defendants, Reid must present specific factual evidence supporting all five Istituto

Bancario factors. The Court “analyze[s] the elements of the five-part conspiracy

theory test using the deferential factual standard of a motion to dismiss, as limited

by the more exacting factual requirements of the conspiracy theory.”58

         1. First and Second Istituto Bancario Factors

         The first two Istituto Bancario factors require Reid to offer evidence that

Finmeccanica was a member of a conspiracy to defraud. While he lacks direct

proof of a conspiracy, “[c]onspiracy is a crime long recognized as dependent on

circumstantial evidence for proof that it occurred.”59          There is some tension

57
   Reid also argues that 10 Del. C. § 3104(c)(3) subjects the Entity Defendants to
personal jurisdiction because the injury to USRT was a substantial effect in Delaware by
virtue of USRT’s status as a Delaware limited liability company. The Court need not,
and thus does not, consider the merits of this contention.
58
   Vichi, 2009 WL 4345724, at *6; see also id. at *6 n.42 (“The fact that [plaintiff] has
had the benefit of jurisdictional discovery also requires me to use a more exacting factual
standard.”). Not only has Reid taken jurisdictional discovery in Delaware, but he took
discovery in the previous Texas actions as well.
59
   Lemons v. State, 32 A.3d 358, 362 (Del. 2011).
                                            16
between requiring Reid to allege specific facts to support jurisdiction and

recognizing that a plaintiff often cannot produce direct evidence of a conspiracy.

Reid must offer specific facts from which one can reasonably infer that a

conspiracy existed.

      To prove the existence of a civil conspiracy, Reid must establish the

following elements: “(1) two or more persons; (2) an object to be accomplished;

(3) a meeting of the minds between or among such persons relating to the object or

a course of action; (4) one or more unlawful acts; and (5) damages as a proximate

result thereof.”60

             (a) Two or More Persons

      Reid’s allegation that Finmeccanica, Capra, and Siniscalchi participated in a

conspiracy satisfies the first element of a civil conspiracy. Whether or not Reid

has produced evidence of a meeting of the minds among these individuals is a

close question, discussed infra.

             (b) Object to be Accomplished

      Reid alleges that the conspiracy’s goal was for Finmeccanica to breach its

joint venture agreement with USRT and misappropriate value from the satellite

project. Presumably, Finmeccanica partnered with USRT in part to exploit its


60
   Donald J. Wolfe, Jr. & Michael A. Pittenger (“Wolfe & Pittenger”), Corporate and
Commercial Practice in the Delaware Court of Chancery, § 3.04[b], at 3-85 (2014)
(citing Zirn v. VLI Corp., 1989 WL 79963, at *9 (Del. Ch. July 17, 1989)).
                                        17
Russian contacts. Once introduced to the Russians, Finmeccanica was allegedly

incentivized to avoid its commitments to USRT.

                   (i) Finmeccanica’s Incentive to Breach its Agreements
                       with USRT

      The May 12, 1998, MOA between Finmeccanica and USRT was effective

until December 20, 1999. Finmeccanica argues that the MOA was not a final

agreement between the parties and did not impose heavy obligations. Since several

conditions precedent were never met, Finmeccanica claims that the MOA was

never binding, and therefore, there was no reason to conspire to breach the

agreement. However, the MOA provided that its terms were to be regulated by

final agreements that would be negotiated in good faith.61 The parties agreed “to

pursue jointly the [satellite project]” and agreed that “action towards third parties

shall be previously agreed upon between the parties and neither of them shall

undertake any action which could adversely affect the implementation of their joint

business.”62

      The MOA supports a finding that USRT and Finmeccanica were joint

venturers with the concomitant duties of “utmost good faith, fairness and honesty

with respect to their relationship to each other and to the [satellite project].”63


61
   DX27 ¶ 5.
62
   Id. ¶ 6.
63
   In re Arthur Treacher’s Fish & Chips of Ft. Lauderdale, Inc., 386 A.2d 1162, 1166
(Del. Ch. 1978).
                                         18
Reid’s allegation that Finmeccanica breached those duties provides the legal

foundation for most of his claims. Until its termination, the MOA governed

various rights and obligations between the parties.

      Presumably, Finmeccanica saw value in maintaining its relationship with

USRT; otherwise, it could have canceled the MOA well before it did. However,

Finmeccanica also had an incentive to proceed with the satellite project without

USRT. According to the three-way MOA with InSpace, Finmeccanica and USRT

were to split 60% of the joint venture’s profits. The satellite project was forecast

to earn hundreds of millions of dollars and Finmeccanica could have doubled its

profits by excluding USRT.

                   (ii) Finmeccanica’s Supposed Reluctance to Commit to USRT

      In addition to establishing motive, Reid cites evidence of a pattern of

behavior suggesting that Finmeccanica was reluctant to partner formally with

USRT and frequently attempted to avoid its commitments. This behavior allegedly

supports the theory that Finmeccanica acted in pursuit of an illegitimate goal. At

times, Finmeccanica questioned why USRT was necessary to the satellite project

and expressed its desire to deal with the Russians directly.               Further,

Finmeccanica’s signing of the MOAs often coincided with upcoming meetings

among it, USRT, and the Russians. Reid argues that Finmeccanica tried to back

off of its commitments after being introduced to the Russians and obtaining


                                         19
USRT’s valuable information.64        One can infer that Finmeccanica signed the

MOAs to appease USRT and to access its Russian connections. Finmeccanica

dealt unilaterally with the Russians after the initial meetings with USRT. Capra

allegedly coached Finmeccanica on how to string USRT along while trying to

avoid effective commitments.65

      Finmeccanica objects to the notion that it sought to avoid its obligations to

USRT and argues that Reid assigns nefarious meaning to innocent business

communications. Most sophisticated business entities would ask questions before

pursuing a deal the magnitude of the satellite project. Finmeccanica claims to have

actively pursued the joint venture project with USRT, both before and after the

Acquisition. Finmeccanica allegedly made its best efforts to obtain funding from

the Italian government. Its November 19, 1998, financing application, submitted

after the Acquisition, referenced USRT as its joint venture partner.66 USRT helped

prepare that application and Finmeccanica contends that this evidence shows its

continued commitment to the joint venture, contrary to Reid’s assertion that

Finmeccanica openly breached their agreement after the Acquisition.
64
   See supra text accompanying n.15. Reid argues that Finmeccanica’s January 23, 1998,
letter to USRT improperly suggested that although a joint venture was a goal, one had not
yet been formed. Allegedly, the letter also added conditions to Finmeccanica’s
commitments.
65
    See, e.g., SX10. This letter from Capra to Finmeccanica, discussed supra text
accompanying n.9, included Capra’s draft of a letter that Finmeccanica could use to
prepare a letter to USRT whereby Finmeccanica confirmed its participation in the joint
venture while “avoiding an effective commitment.”
66
   DX63.
                                           20
      While Finmeccanica’s arguments are logical, they do not preclude accepting

Reid’s theory that Finmeccanica desired excluding USRT from the satellite project.

Finmeccanica could have believed it prudent to string USRT along, even after the

Acquisition. For example, including USRT on its financing application may have

improved its chances of securing funding, and once funding was obtained, USRT

could be excluded from the project. The Court cannot weigh the evidence at this

stage and must take permissible inferences in Reid’s favor.

             (c) Meeting of the Minds

      One can infer the existence of a close and ongoing relationship between

Capra and Finmeccanica.        Capra was appointed by the Italian government to

represent its interests in the satellite project and Italy was financially invested in

Finmeccanica.67 He was familiar with Finmeccanica’s management before the

satellite project was ever considered. There is evidence that Capra frequently

communicated with Finmeccanica and advised it on how best to interact with


67
   Finmeccanica argues that the fact that Capra held a position with Finmeccanica’s
“parent,” does not serve as evidence of a conspiracy with a subsidiary or affiliate of the
parent. See Hospitalists of Del., LLC v. Lutz, 2012 WL 3679219, at *11 (Del. Ch.
Aug. 28, 2012). While a parent entity will not be found to “have conspired with and
aided and abetted its subsidiary [by virtue of] merely presid[ing] atop the corporate
structure while wrongdoing ensued,” a parent may be found to be a conspirator when a
plaintiff “identif[ies] specific behavior from which a court can infer knowing
participation or conspiratorial agreement.” Id. Reid does not allege that Italy, as
Finmeccanica’s “parent,” was involved in the conspiracy. Further, he does not rely only
on Capra’s position with the Italian government to prove that he conspired with
Finmeccanica. Rather, Reid infers Capra’s participation in the conspiracy from his
communications and actions.
                                           21
USRT to achieve its goals.68 He was allegedly privy to Finmeccanica’s plans, as

evidenced by his warning against unilateral action shortly before Finmeccanica

met with the Russians without USRT.                Capra also frequently forwarded

correspondence from USRT to Finmeccanica. One can infer that Capra ordered

Siniscalchi to form USRT Holdings and completed the Acquisition for the benefit

of Finmeccanica.

      Finmeccanica argues that Reid’s characterization of Capra’s relationship

with Finmeccanica is misleading.         Capra also often communicated with and

advised USRT.       As Italy’s representative, not initially on either USRT’s or

Finmeccanica’s side, he served as an intermediary to facilitate a deal.

      One might also conclude that Capra’s interests evolved to become closely

aligned with USRT’s as a result of the Acquisition. He could have earned millions

of dollars if USRT participated in the satellite project.

      Finmeccanica’s arguments are legitimate; however, the Court cannot yet

weigh the evidence or decide between conflicting theories of Capra’s motivations.

There is evidence from which one can infer the existence of a close relationship

between Capra and Finmeccanica extending beyond Capra’s role as a liaison. One

can also conclude that Capra was sympathetic to Finmeccanica’s interests.

68
   See, e.g., SX23 (Capra’s warning against “unilateral action”); SX10 (Capra’s draft of a
letter to be sent to USRT “with a view to avoiding an effective commitment”); DX46
(Capra’s advice to Finmeccanica that a new MOA should be signed to avoid cancellation
of upcoming meetings in Russia).
                                           22
      There is other evidence that potentially implicates Siniscalchi in the alleged

conspiracy. Siniscalchi frequently communicated with Capra, and due to his line

of work, Siniscalchi often curried favor with Italian officials. Siniscalchi and

Capra allegedly manipulated USRT’s members to transfer control of the

company.69     They also appear to have jointly prepared the proposal for the

Acquisition.70 Siniscalchi represented USRT Holdings in its purchase of USRT

and failed to protect USRT’s rights after the Acquisition. Siniscalchi formed

USRT Holdings on Capra’s behalf and sent USRT Holdings’s business records to

Capra in Italy.

      Finmeccanica protests that Capra and Siniscalchi were never employees,

agents, consultants, or representatives of Finmeccanica. There is no evidence that

either was compensated by Finmeccanica; rather, their financial incentives were

apparently aligned with USRT’s. While Reid fails to establish that Capra or

Siniscalchi were compensated for their roles in the alleged conspiracy, he does

raise the possibility that Capra’s and Siniscalchi’s interests were aligned with


69
   See, e.g., DX12 (letter from Siniscalchi to USRT mentioning that although USRT’s
project was still alive, it was no longer a priority for Siniscalchi); DX17 (letter from
Capra to USRT indicating that there had been some progress in the Italian Senate
regarding financing). Reid cites these communications, among others, as evidence that
Siniscalchi and Capra purposefully framed the satellite project’s status in ways that they
hoped would lead USRT’s members to believe that selling their interests might be the
final necessary step to obtain financing.
70
   See SX50 (Siniscalchi’s letter to Aksamentov, discussed supra text accompanying
n.29, withdrawing his and Capra’s proposal to purchase USRT’s equity).
                                           23
Finmeccanica’s.71     Capra allegedly enjoyed a long-standing relationship with

Finmeccanica, and as a career-military man and Italian public servant, supposedly

possessed natural sympathies toward Italian industry. Siniscalchi, who was well-

connected with Italian officials, allegedly maintained a close and mutually

beneficial relationship with Capra. Therefore, both were potentially motivated o

act for Finmeccanica’s benefit.

      Further, Finmeccanica’s alleged change in behavior following the

Acquisition supports a finding of a meeting of the minds among Capra, Siniscalchi,

and Finmeccanica. The idea for the Acquisition supposedly came from Capra’s

“side.”72   One might conclude that Capra’s “side” included Finmeccanica.

Allegedly, after the Acquisition, Finmeccanica stopped dragging its feet, obtained

funding, and pursued a satellite project with the Russians. Finmeccanica applied

for financing from the Italian government on November 19, 1998, despite having

been able to do so since May, when Finmeccanica, USRT, and InSpace signed

their three-way MOA.         However, Finmeccanica did not apply until Capra

controlled USRT.

71
   Finmeccanica notes that over the period of several years, Siniscalchi assisted USRT in
its efforts to consummate the satellite project, at times providing advice contrary to
Finmeccanica’s interests. He appears to have lobbied for USRT’s interests both before
and after USRT Holdings’s formation. The Court agrees that the evidence for
Siniscalchi’s involvement in a potential conspiracy is weak. However, as discussed, one
can infer that Siniscalchi and Capra together orchestrated the Acquisition, which was
vital to the conspiracy.
72
   Siniscalchi 2013 Dep. 108.
                                           24
      After the Acquisition, Finmeccanica eventually pursued the satellite business

unilaterally with the Russians. Reid complained about USRT’s exclusion from the

satellite project, but apparently could not protect its rights since Capra controlled

USRT Holdings.       Further, Finmeccanica allegedly became bolder by openly

meeting with the Russians unilaterally and allegedly causing the termination of

USRT’s lawyers for attempting to assert USRT’s rights. If one accepts Reid’s

contention that Finmeccanica’s behavior changed following the Acquisition, one

can infer that Finmeccanica recognized that event as important in allowing it to

disregard USRT’s rights. Capra’s control of USRT was apparently beneficial to

Finmeccanica’s interests and one can conclude that Capra completed the

Acquisition on its behalf.

              (d) Unlawful Act

      The formation of USRT Holdings was allegedly an integral step in the

conspiracy.    USRT Holdings was needed to complete the Acquisition, which

supposedly rendered USRT incapable of enforcing its rights while keeping the

May 12 MOA in effect.        As already discussed, Finmeccanica may have had

reasons to keep the MOA alive; however, Capra’s control of USRT apparently

assured Finmeccanica that it would not need to share the satellite project’s

revenues with USRT.




                                         25
             (e) Damages

      USRT purportedly suffered damages due to its exclusion from the satellite

project.   On October 9, 1999, Finmeccanica entered into a memorandum of

understanding with Gascom, a Russian company, through which Finmeccanica

agreed to finance the construction and launch of four replacement satellites.73

Such action may have breached Finmeccanica and USRT’s May 12 MOA, which

prohibited unilateral action towards third parties, but neither Capra nor Siniscalchi

protected USRT’s rights.

      Reid alleges that the Italian government allocated over $700 million for the

satellite project in early 1999 and Finmeccanica ultimately received $2 billion by

2000.74    Finmeccanica counters that the Italian government never provided

sufficient financing for the satellite project.75 Finmeccanica also argues that USRT

never secured rights to the satellite slots identified in the MOA, which was a

condition precedent to that project.     The Russian government transferred the

satellites slots to Gascom and, according to Finmeccanica, USRT could not have

secured the rights to those slots.




73
   SX40.
74
   SX4 ¶¶ 12-13.
75
    See DX65 (February 17, 1999, letter from the Italian Government regarding
Finmeccanica’s request for financing).
                                         26
      Finmeccanica also asserts that the scope of its participation in the project

with Gascom was very limited.76 Supposedly, Finmeccanica merely manufactured

and sold satellite parts to Gascom as a subcontractor, and the satellite project, as

contemplated by the MOA with USRT, never went forward.

      The parties thus dispute the nature of Finmeccanica’s eventual projects with

the Russians. Now is not the time to decide that issue. However, Finmeccanica

and USRT were bound by a MOA obligating them to negotiate in good faith in

their joint pursuit of the satellite project. While the parties never reached a final

agreement, Finmeccanica was not at liberty to circumvent its commitments.

Although Reid has far from proved that Finmeccanica breached its agreements

with USRT and misappropriated revenues, he has presented facts from which one

could infer that Finmeccanica acted in its interests to exclude USRT from the

benefits of their joint venture.

      2. The Final Three Istituto Bancario Factors

      The third Istituto Bancario factor, requiring a substantial act or effect in

Delaware in furtherance of the conspiracy, is easily satisfied. The filing of a

corporate instrument in Delaware is an act occurring in the State.77 When done as




76
   DX14 at 5 (“[T]he only obligation that [Finmeccanica] has to [Gascom] under their
contract is to provide the parts of satellites . . . .”).
77
   See Matthew v. Fläkt Woods Gp. SA, 56 A.3d 1023, 1027-28 (Del. 2012).
                                         27
an integral part of a wrongful scheme, the formation of a Delaware entity confers

personal jurisdiction under the long-arm statute.78

      There is evidence that the formation of USRT Holdings in Delaware was a

vital step in the alleged conspiracy. USRT Holdings was allegedly formed for the

sole purpose of acquiring all of the membership interests in USRT. Once USRT

was under Capra’s control, the conspirators prevented it from enforcing its rights,

allowing Finmeccanica to misappropriate the opportunity contemplated by the joint

venture.79

      The fourth Istituto Bancario factor is satisfied because one can infer that

Finmeccanica knew or had reason to know of USRT Holdings’s formation in

Delaware. Reid need not offer direct evidence of Finmeccanica’s knowledge that

USRT Holdings was formed as a Delaware entity. Instead, Reid may offer facts

supporting that inference.80

      As discussed supra, one can infer a close relationship between Capra and

Finmeccanica that involved keeping each other informed of their plans. Capra

supposedly ordered USRT Holdings’s formation on Finmeccanica’s behalf. The


78
   Conn. Gen. Life. Ins. Co. v. Pinkas, 2011 WL 5222796, at *2 (Del. Ch. Oct. 28, 2011).
79
   Siniscalchi, not Capra, was directly responsible for filing USRT Holdings’s Certificate
of Formation in Delaware. As previously discussed, the record supports an inference that
Siniscalchi was a conspirator. However, even if Siniscalchi were not a conspirator, his
act would be imputed to Capra based on his formation of USRT Holdings as Capra’s
agent.
80
   Fläkt Woods, 56 A.3d at 1028.
                                           28
idea for forming the new Delaware entity came from Capra’s “side,” which

allegedly included Finmeccanica. If a conspiracy unfolded in the manner in which

Reid alleges, Finmeccanica was likely aware of the basic structure of the entity

formed specifically to accomplish its conspiratorial goal.        Finmeccanica had

formed Delaware subsidiaries in the past, and if Capra acted at its direction, it is

reasonable to believe that Finmeccanica would have instructed him to form USRT

Holdings in the State.

      Further, the various MOAs between USRT and Finmeccanica referred to

USRT as a Delaware entity and even acknowledged that USRT might be

reorganized as a new Delaware entity, which eventually occurred with the

formation of USRT Holdings.        Finmeccanica’s applications for financing also

described USRT as a Delaware entity.          The facts support the inference that

Finmeccanica knew that USRT Holdings was formed in Delaware. At the very

least, Finmeccanica “should have known” of USRT Holdings’s Delaware nexus.81



81
   Id. at 1029. Since USRT Holdings’s formation was allegedly essential to the
conspiracy, Finmeccanica should have assured itself of the proper formation of USRT
Holdings as a matter of “[s]imple prudence.” Finmeccanica argues that USRT’s
members kept USRT Holdings a secret because the transfer of USRT’s equity violated
the Foreign Corrupt Practices Act, 15 USC § 78dd-1 et seq. and would have been viewed
by the Italian Government as a conflict of interest and self-dealing. According to
Finmeccanica, USRT’s members believed that to obtain financing, it would be beneficial
if USRT were owned by an Italian citizen. USRT’s members supposedly thought that
Capra’s involvement with USRT would influence the Italian government’s decision to
provide funding. Allegedly, USRT’s members kept USRT Holdings’s formation secret
from Finmeccanica because of the illegal nature of their plan. This is a possible
                                         29
      Also, by October 1999, Finmeccanica was aware of the formation of USRT

Holdings and the transfer of interests in USRT.          On October 11, Reid sent

Finmeccanica’s CEO a letter in which he described himself as “represent[ing] the

Minority Interest in USRT Holdings, L.L.C. the sole owner of [USRT]” and

alleged that Finmeccanica was attempting to “divest USRT of its satellite

interests.”82 Reid’s letter included a chart describing the ownership structures of

USRT and USRT Holdings. At this time, the alleged conspiracy was ongoing.

      The October 11 letter does not reference USRT Holdings’s status as a

Delaware entity. However, Reid’s letter complains of the alleged divestiture of

USRT’s rights in the satellite project. Given the circumstances, “one would expect

someone at [Finmeccanica] to have inquired into the matter promptly in order to

avoid becoming embroiled in litigation.”83 Since the alleged conspiracy continued

beyond October 11, 1999, Finmeccanica’s knowledge, or the fact that it should

have had knowledge, as of that date satisfies Istituto Bancario’s fourth

requirement.84




explanation for why USRT Holdings was formed. Again, however, the Court must make
reasonable inferences in Reid’s favor.
82
   DX71.
83
   Fläkt Woods, 56 A.3d at 1028-29.
84
    See id. at 1029 (noting that a conspirator’s knowledge of a conspiratorial act in
Delaware after it occurs, but while the conspiracy is ongoing, is sufficient to satisfy
Istituto Bancario’s fourth factor).
                                          30
      Finally, the fifth Istituto Bancario factor is satisfied because the formation of

USRT Holdings was a direct and foreseeable result of the conduct in furtherance of

the conspiracy.    The formation of USRT Holdings and transfer of USRT’s

membership interests were important steps in the alleged conspiracy to rob USRT

of its rights. Conduct constituting essential steps in achieving the conspiratorial

goal is clearly foreseeable since it was intended.

C. Due Process Analysis

      Analytically, the Istituto Bancario test applies only to the Court’s due

process analysis.85    The conspiracy theory is not an independent theory of

jurisdiction and does not provide an alternative route, independent of the long-arm

statute, to secure personal jurisdiction over a defendant. Rather, the conspiracy

theory “works in concert with [the long-arm statute] to provide a statutory basis for

personal jurisdiction.”86 However, the Istituto Bancario factors ultimately test

whether jurisdiction withstands due process scrutiny.87

      Because Reid provides facts to support all Istituto Bancario factors,

Finmeccanica is considered to have voluntarily participated in a conspiracy with

the knowledge that acts were taken in Delaware. Finmeccanica is deemed to “have

purposefully availed [itself] of conducting activities in [Delaware], thereby fairly


85
   Wolfe & Pittenger, § 3.04[b], at 3-87 to 88.
86
   Chandler v. Ciccoricco, 2003 WL 21040185, at *1 (Del. Ch. May 5, 2003).
87
   Istituto Bancario, 449 A.2d at 225.
                                          31
invoking the benefits and burdens of [Delaware’s] laws.”88 “[S]uch participation is

a substantial contact with [Delaware] of a nature and quality that it is reasonable

and fair to require [a defendant such as Finmeccanica] to come and defend an

action [here].”89      By satisfying Istituto Bancario’s five-part test, Reid has

demonstrated that subjecting the Entity Defendants to jurisdiction comports with

due process.

                                  III. STANDING

       The Entity Defendants argue that even if they are subject to personal

jurisdiction, Reid lacks standing to bring his derivative claims. In order to bring

derivative claims on behalf of a limited liability company, “the plaintiff must be a

member or an assignee of a limited liability company interest at the time of

bringing the action and: (1) At the time of the transaction of which the plaintiff

complains . . . .”90

       Reid’s derivative claims are based on the alleged conspiracy that did not end

with the formation of USRT Holdings but continued until at least December 1999.

Reid became a member of USRT Holdings on June 2, 1999, by exercising his right

to demand a five percent membership interest from Capra. At this point, the

alleged conspiracy was ongoing.        Reid and Reed were not fired from their


88
   Id.
89
   Id.
90
   CML V, LLC v. Bax, 28 A.3d 1037, 1041 (Del. 2011).
                                         32
positions at USRT Holdings, allegedly for attempting to protect USRT’s rights,

until August 1999. Also after Reid became a member, Siniscalchi and Capra

allegedly failed to protect USRT’s rights and Siniscalchi supposedly attempted to

silence Reid by ordering him to “cease and desist from . . . taking actions and being

in any way whatsoever associated with [USRT].”91

      The “transaction of which the plaintiff complains” is the conspiracy to

deprive USRT of its rights. Since Reid was a member of USRT Holdings when

this “transaction” was ongoing and he remained a member as of the time he

brought his action, he has standing to sue on USRT Holdings’s behalf.

      “A ‘double derivative’ action is a derivative action maintained by the

shareholders of a parent corporation or holding company on behalf of a subsidiary

company.”92 USRT Holdings has standing to sue on USRT’s behalf because it

became the sole owner of USRT in October 1998 and Finmeccanica supposedly

misappropriated USRT’s business opportunity after that date. Reid may bring a

derivative action on USRT’s behalf because USRT Holdings “has derivative rights

to the cause of action possessed by the subsidiary.”93 Allegedly, this is a situation

where a “subsidiary and its controller parent wrongfully refuse to enforce the



91
   SX27.
92
   Sternberg v. O’Neil, 550 A.2d 1105, 1107 n.1 (Del. 1988).
93
   Sagarra Inversiones, S.L. v. Cementos Portland Valderrivas, S.A., 34 A.3d 1074, 1079
n.7 (Del. 2011).
                                          33
subsidiary’s claim directly.”94 Reid has standing to sue derivatively on behalf of

both USRT Holdings and USRT.

                                   IV. CONCLUSION

           Reid alleges that Finmeccanica engineered a conspiracy to misappropriate a

valuable opportunity for itself. He has alleged facts from which the Court can infer

the existence of such a conspiracy. While Reid’s evidence is not especially strong,

the inferences that he makes are consistent with the record. At this stage in the

proceedings, the Court is required to draw all reasonable inferences in Reid’s

favor, even if other inferences appear more probable.

           Because Reid has established a basis for personal jurisdiction over the Entity

Defendants and has standing to bring his derivative claims, Entity Defendants’

Motion to Dismiss is denied.

           An implementing order will be entered.




94
     Id.
                                             34